Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The amendment to claims 1-3, 7-10, 14-17 and 20, filed on 09/01/2021 is acknowledged.
Claims 1-23 are pending.
Claims 4, 11 and 18, canceled, therefore
Claims 1-3, 5-10, 12-17 and 19-23 have been examined.

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered. 

Claim Objections
7. 	Claim 1 is objected to because (i) the claim recites
“generating, by an authentication system, a digital abstract of operation 
a user requested or authorized the execution of the transaction” Emphasis added.
Examiner advice a correction, for proper phrasing, to change the underlined above to, a user requesting or authorizing the execution of the transaction.
(ii) the claim recites
“obtaining, by the authentication system from a computing device, audit data for authentication against the operation information, wherein the audit data comprises one or more identities and one or more authorization levels of one or more users requested or authorized execution of one or more transactions” Emphasis added.
Examiner advice a correction, for proper phrasing, to change the underlined above to, one or more user-requested or user-authorized execution of one or more transactions.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


9.	Claims 1-3, 5-10, 12-17 and 19-23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope/Circular Reasoning
10.	Claims 1, 8 and 15 recites “obtaining, by the authentication system from a computing device, audit data for authentication against the operation information, wherein the audit data comprises one or more identities and one or more authorization levels of one or more users requested or authorized execution of one or more transactions. Emphasis added. The scope of this limitation is unclear, as it is not clear when the single transaction that is generated in the first limitation “generating, by an authentication system, a digital abstract of operation information associated with execution of a transaction...” becomes “or more than one transactions” in the “obtaining...” limitation. Emphasis added.
11.	Dependent claims 2-3, 5-7 and 21, 9-10, 12-14 and 22, and 16-17, 19-20 and 23, are also rejected as they depend from claims 1, 8 and 15, respectively.

Response to Amendments/Remarks35 USC § 103
12.	Applicant’s arguments with respect to claim(s) 1, with the new limitation 
“generating, by an authentication system, a digital abstract of operation 

 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	 
 

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

14.	Claims 1-3, 5-10, 12-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Armin Ebrahimi, (US 20180308098 A1) in view of Jordan Simons (WO 2019173519 A1). 

15.	With respect to claims 1, 8 and 15, Ebrahimi, teaches a method, system and one or more non-transitory computer-readable storage media configured with instructions executable by one or more processors to cause the one or more processors to perform operations (¶¶ [0098], [0102]-[0104]) comprising:
“generating, by an authentication system, a digital abstract of operation information associated with execution of a transaction, wherein the operation information comprises a first blockchain transaction identification (“user may present the
UGD along with a pointer (blockchain transaction identification corresponding to storage of identity information) to its Sealed record and the Certified record along with its public - key to the Certifier or any other third party” ¶ [0075]) corresponding to storage of a digital abstract of identity information on a blockchain...” (Fig. 4, ¶ [0080] “At 454, a seal transaction identifier (“Seal txn - ID”) is returned to the user 405 from the blockchain 450”, ¶¶ [0030], [0082]).
	writing, by the authentication system, the digital abstract of the operation information and a cryptographic process used for generating the digital abstract of the operation information into a blockchain “...” (¶¶ [0030], [0080]-[0082]).

	deploying, by the one or more nodes of the blockchain, the blockchain “...” on the blockchain (¶¶ [0030], [0080]-[0082]).
obtaining, by the authentication system from the blockchain, a second blockchain transaction identification corresponding to storage of the blockchain transaction on the blockchain (Fig. 4c step 471, 472, ¶¶ [0082]). 
“obtaining, by the authentication system from a computing device, audit data for authentication against the operation information...” (Fig. 4c step 471, 472 “user generated data (UGD)”, ¶¶ [0030], [0082]). 
generating, by the authentication system, a digital abstract of the audit data (Fig. 4c step 472-474 “Hash.UGD”, ¶¶ [0082]). 
retrieving, by the authentication system, the digital abstract of the operation information from the blockchain according to the obtained second blockchain transaction identification (Fig. 4c step 474 “signed.hash.UGD”, ¶¶ [0082]), and 
determining, by the authentication system, authenticity of the audit data by verifying the generated digital abstract of the audit data against the retrieved digital abstract of the operation information (Fig. 4c step 474, ¶¶ [0082]).
Ebrahimi does not explicitly disclose 
“...wherein the identity information comprises an identity and an authorization level of a user requested or authorized the execution of the transaction”.
a blockchain contract, and 

nodes of a blockchain.
	“...wherein the audit data comprises one or more identities and one or more authorization levels of one or more users requested or authorized execution of one or more transactions”
However, Simons discloses
“...wherein the identity information comprises an identity and an authorization level of a user requested or authorized the execution of the transaction” (¶¶ [0035], [0043]-[0046]).
a blockchain contract (¶¶ [0050], [0069]).
 sending, by an authentication system, the blockchain contract to one or more nodes of a blockchain (¶¶ [0050], [0069]-[0071]).
“...wherein the audit data comprises one or more identities and one or more authorization levels of one or more users requested or authorized execution of one or more transactions ([0043]-[0046]).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply modify the operation information of Ebrahimi in view of Simons in order to have a trusted record established with access rights to a blockchain transaction.

16. 	With respect to claims 2, 9 and 16, Ebrahimi, in view of Simons teaches all the subject matter as disclosed above in claim 1. 

determining that the generated digital abstract of the audit data is
 consistent with the retrieved digital abstract of the operation information (Fig. 4c step 474, ¶¶ [0082]), and 
determining that the audit data is authentic (Fig. 4c step 474, ¶¶ [0082]) or determining that the generated digital abstract of the audit data is inconsistent with the retrieved digital abstract of the operation information, and determining that the audit data is unauthentic.

17.	With respect to claims 3, 10 and 17, Ebrahimi, in view of Simons teaches all the subject matter as disclosed above in claim 1. 
Furthermore, Ebrahimi discloses, before generating the digital abstract of operation information, further comprising: 
in response to a login, based on the identity information of the user for requesting 
or authorizing the execution of the transaction generating, by the authentication system, the digital abstract of identity information (Fig. 1A step 114-130, ¶¶ [0026]-[0030]). 
transmitting by the authentication system, the digital abstract of the identity information to one or more nodes of the blockchain for storage in the blockchain (¶¶ [0029]-[0030]).
obtaining, by the authentication system from the blockchain, the first a blockchain transaction identification (¶¶ [0029]-[0031]), and 


18.	With respect to claims 5, 12 and 19, Ebrahimi, in view of Simons teaches all the subject matter as disclosed above in claim 1. 
Furthermore, Ebrahimi discloses, wherein: 
generating the digital abstract of the audit data comprises generating the digital 
abstract of the audit data based on the cryptographic process used for generating the digital abstract of the operation information (“Hash.UGD”, Fig. 4c step 474, ¶¶ [0082]).

19.	With respect to claims 6, 13 and 20, Ebrahimi, in view of Simons teaches all the subject matter as disclosed above in claim 1. 
Furthermore, Ebrahimi discloses, wherein the digital abstract of the operation information comprises a hash value of the operation information (“signed.hash.UGD”, Fig. 4c step 474, ¶¶ [0082]).

20.	With respect to claims 7 and 14, Ebrahimi, in view of Simons teaches all the subject matter as disclosed above in claim 1. 
Furthermore, Ebrahimi discloses, wherein: the operation information further comprises transaction information of the transaction the digital abstract of the identity information, and the identity information (¶¶ [0030], [0082]).

claims 21 and 22, Ebrahimi, in view of Simons teaches all the subject matter as disclosed above in claim 1. 
Furthermore, Simons discloses, further comprising: verifying whether the one or more authorization levels of the one or more users are high enough for requesting or authorizing execution of the one or more transactions (¶¶ [0035], [0044]-[0046] [0057]). 

22.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Armin Ebrahimi, (US 20180308098 A1) in view of Jordan Simons (WO 2019173519 A1) and further in view of Haldenby et al., (US 20160012428 A1).

23.	With respect to claim 23, the combination of Ebrahimi, in view of Simons teaches all the subject matter as disclosed above in claim 15, but does not disclose wherein the operation information further comprises: one or more URLs (uniform resource locators) for executing the transaction, one or more parameters for invoking the one or more URLs, and one or more returned results from invoking the one or more URLs.   
	However, Haldenby discloses 
	wherein the operation information further comprises: one or more URLs (uniform resource locators) for executing the transaction, one or more parameters for invoking the one or more URLs, and one or more returned results from invoking the one or more URLs (¶¶ [0040], [0121]).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time the application was filed to simply modify the operation information of Ebrahimi, 



Conclusion
24.	 The prior art made of record and not relied upon:
1)	(US Pat. 10887107 B1) – Calvin Chan - Proof-of-work For Securing IoT and Autonomous Systems - relates to Various technologies pertaining to proof-of-work-based security in networks of devices.

25. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685